UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-21329 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: TIB FINANCIAL CORP. EMPLOYEE STOCK OWNERSHIP PLAN WITH 401(k) PROVISIONS B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: TIB FINANCIAL CORP. 599 9th STREET NORTH SUITE 101 NAPLES, FLORIDA 34102-5624 (239) 263-3344 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULE SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Plan Administrator TIB Financial Corp. Employee Stock Ownership Plan With 401(k) Provisions Naples, Florida We have audited the accompanying statements of net assets available for benefits of the TIB Financial Corp. Employee Stock Ownership Plan With 401(k) Provisions as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the TIB Financial Corp. Employee Stock Ownership Plan With 401(k) Provisions as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2009 financial statements, and, in our opinion, is fairly stated in all material respects in relation to the basic 2009 financial statements taken as a whole. /s/ Crowe Horwath LLP Crowe Horwath LLP Fort Lauderdale, Florida June 23, 2010 1 TIB FINANCIAL CORP. EMPLOYEE STOCK OWNERSHIP PLAN WITH 401(k) PROVISIONS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 and 2008 ASSETS Investments at fair value TIB Financial Corp. common stock $ $ Mutual funds Participant loans Total investments at fair value Dividends receivable - TOTAL ASSETS LIABILITIES Pending loan payments - TOTAL LIABILITIES - NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to the financial statements 2 TIB FINANCIAL CORP. EMPLOYEE STOCK OWNERSHIP PLAN WITH 401(k) PROVISIONS STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, 2009 Additions to net assets attributed to Investment income Dividends and interest $ Net appreciation in fair value of investments Contributions Employer match Employee deferral Rollovers Total additions Deductions from net assets attributed to Benefits paid to participants Administrative expense Total deductions Net increase Net assets available for benefits Beginning of year End of year $ See accompanying notes to the financial statements 3 TIB FINANCIAL CORP. EMPLOYEE STOCK OWNERSHIP PLAN WITH 401(k) PROVISIONS NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1 - DESCRIPTION OF PLAN The following description of the TIB Financial Corp. Employee Stock Ownership Plan With 401(k) Provisions (the “Plan”) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is an Employee Stock Ownership Plan containing a 401(k) cash or deferred arrangement under Section 401(a) of the Internal Revenue Code (IRC) and is designed to be an employee stock ownership plan under Section 4975(e)(7) of the IRC.The Plan covers substantially all of the employees of TIB Financial Corp. (Company) and subsidiaries, and its provisions are governed by the Internal Revenue Code and the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Eligibility The Plan covers substantially all employees who have attained the age of twenty-one and have completed three months of service since the employee’s hire date. Contributions Each year, participants may contribute as pre-tax salary deductions the dollar limit by law, up to $16,500 for the plan year ended December 31, 2009.Participants may also contribute amounts representing catch-up contributions as defined by law, or distributions from other qualified defined benefit or defined contribution plans.For 2009, the Company contributed 50 percent of the first 5 percent of base compensation that a participant contributed to the Plan. The Company also may contribute an additional discretionary profit sharing contribution.No discretionary profit sharing contribution was made during 2009. Additional basic and discretionary amounts may be contributed at the option of the Company’s Board of Directors.Contributions are subject to certain limitations. Participant Accounts Each participant's account is credited with the participant's contribution and an allocation of a) the Company's contribution, b) Plan earnings, c) forfeitures of terminated participants’ non-vested accounts and d) administrative expenses.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account.Each participant directs the entire balance of investments of his or her account to any of the investment options available under the Plan.The Plan currently offers seventeen mutual funds and Company stock as investment options for participants. Retirement, Death and Disability A participant is entitled to 100% of his or her account balance upon retirement, death or disability. Vesting Participants are immediately vested in their contributions and actual earnings thereon. Effective January 1, 2007, the Plan was amended to provide a two year vesting period for the Company’s matching contribution and actual earnings thereon. Accordingly after two years of continuous service, participants will be 100% vested in the Company’s matching contribution and actual earnings thereon. The vesting period for any employer optional contribution and related earnings is 20% after the completion of two years of credited service and 20% for each subsequent year of credited service. Accordingly, a participant will be 100% vested after six years of credited service. Loan Provisions Participants may borrow from their accounts up to a maximum of $50,000 or 50% of their vested account balance, whichever is less.The loans are secured by the balance in the participant’s account and bear interest at rates that are commensurate with local prevailing rates as determined quarterly by the Plan administrator.Principal and interest are paid through payroll deductions. 4 TIB FINANCIAL CORP. EMPLOYEE STOCK OWNERSHIP PLAN WITH 401(k) PROVISIONS NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The financial statements of the Plan are prepared under the accrual basis of accounting. Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates. Investment Valuation and Income Recognition The Plan’s investmentsare reported at fair value.Purchases and sales of securities are recorded on a trade date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the record date. Transaction fees for purchases and sales are included in the cost or sale price of the securities. Fair value is defined as the price that would be received by the Plan for an asset or paid by the Plan to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.The fair value hierarchy requires the Plan to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (level 1 inputs) and gives the lowest priority to unobservable inputs (level 3 inputs).The three levels of inputs within the fair value hierarchy are defined as follows: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the Plan has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect the Plan’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. The following are descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of its investments. Mutual funds:The fair values of mutual fund investments are determined by obtaining quoted prices on nationally recognized securities exchanges (level 1 inputs). Company common stock:The fair value of TIB Financial Corp. common stock is determined by a quoted market price on a nationally recognized securities exchange (level 1 inputs). Participant loans:Participant loans are reported at amortized cost, as the fair value of the loans is not practicable to estimate due to restrictions placed on the transferability of the loans. 5 TIB FINANCIAL CORP. EMPLOYEE STOCK OWNERSHIP PLAN WITH 401(k) PROVISIONS NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 Investments measured at fair value on a recurring basis are summarized below: Fair Value Measurements at December 31, 2009 Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) TIB Financial Corp. common stock $ $
